Sys., LLC v. Eighth Judicial Dist. Court, 127 Nev.        „ 252 P.3d
676, 678-79 (2011).        Moreover, petitioners bear the burden of
demonstrating that extraordinary relief is warranted.     Pan v. Eighth
Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
              Having considered the arguments put forth in petitioners'
writ petition, we conclude that our intervention is unwarranted.      Id.;
Valley Health, 127 Nev. at , 252 P.3d at 678-79. Petitioners have not
supported the petition or their emergency stay motion with the
appendix required by NRAP 21(a)(4), which requires submission of an
appendix in support of the petition that complies with NRAP 30 and
includes "a Copy of any order or opinion, parts of the record before the
respondent judge, corporation, commission, board or officer, or any
other original document that may be essential to understand the
matters set forth in the petition." Without these materials this court is
not in a position to grant a temporary stay or extraordinary writ relief.
Accordingly, we
              ORDER the petition DENIED. 1




                         Pickering



Parraguirre                              Saitta




       'In light of our resolution of this matter, we deny as moot
petitioners' April 17, 2014, emergency motion for stay.



                                     2
cc: Hon. Kathleen E. Delaney, District Judge
     Wright, Finlay & Zak, LLP/Las Vegas
     Legal Aid Center of Southern Nevada
     Eighth District Court Clerk